Citation Nr: 0100501	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to compensation for the death of the veteran 
as a result of medical treatment by the Department of 
Veterans Affairs.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her stepdaughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1946.  He died on February [redacted], 1998.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Waco, Texas, 
Regional Office (RO) of Department of Veterans Affairs (VA).  

The Board notes that, by rating action in June 1998, the RO 
denied entitlement to accrued benefits, and the appellant did 
not appeal that determination.  


FINDINGS OF FACT

1.  The veteran was separated from active service in December 
1946.

2.  During his lifetime, he was rated as 100 percent disabled 
from July 1991.  

3.  He died in February 1998.


CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into the law the Veterans Claims Assistance Act of 
2000 (VCAA), which applies to all pending claims for VA 
benefits and which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, with regard to 
the appellant's claim of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318, the Board finds that additional assistance is not 
required, as the disposition of the appeal on that issue 
depends on the evidence and rating actions which were of 
record prior to the veteran's death.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, Section 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

38 U.S.C.A. § 1318 provides that benefits are payable to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service connected when the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
either 

(1)  Was continuously rated totally 
disabling for a period of 10 or more 
years immediately preceding death, or

(2) if so rated for a lesser period, was 
so rated continuously for a period of not 
less than five years from the date of 
such veteran's discharge or other release 
from active duty.

In the veteran's case, a rating decision in October 1995 
granted an increase evaluation of 100 percent for organic 
brain syndrome with history of skull fracture and major 
depression, effective July 2, 1991, approximately six and a 
half years prior to the veteran's death in February 1998.  
The veteran was thus not continuously rated totally disabled 
for a period of 10 years immediately preceding his death, nor 
was he rated totally disabled for five years from his 
discharge from service in December 1946.  

The regulation provides that issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime, except with respect to benefits under the 
provisions of 38 U.S.C.A. § 1318.  See 38 C.F.R. § 20.1106 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held, under 38 C.F.R. § 20.1106, that, if 
decisions rendered during the veteran's lifetime demonstrate 
that he did not have a total disability rating for a 
continuous period of 10 years immediately preceding death, a 
survivor must show clear and unmistakable error in the 
pertinent decision or decisions during the veteran's lifetime 
in order to establish entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  See Marso v. West, 13 
Vet. App. 260, 266 (1999).

The appellant has not alleged, and the record does not show, 
that any rating decision during the veteran's lifetime 
involved clear and unmistakable error so that, if a decision 
not involving clear and unmistakable error had been made, he 
would have been entitled to a total disability rating for 10 
or more years immediately preceding his death.  The Board 
concludes, therefore, that entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 is not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2000).  

The appellant alleges that a service-connected "brain 
problem" contributed to the veteran's death.  The record 
shows that the veteran died while he was a patient at a VA 
medical center.  During his terminal hospitalization, a 
neurological consultation found that he had loss of cortical 
functioning and was in a vegetative state.  With his family's 
permission, he was placed on comfort care and died several 
days later.  His claims file contains the hospital summary 
from his admission in January 1998, but does not contain the 
complete hospital chart for that admission, which, the Board 
finds, should be obtained and associated with the claims 
file.  

The veteran's death certificate lists the immediate cause of 
death as anoxic brain injury due to or as a likely 
consequence of cardiopulmonary arrest due to or as a likely 
consequence of congestive heart failure.  An autopsy was not 
performed.  

As noted above, at the time of the veteran's death, his 
service-connected disabilities included organic brain 
syndrome.  The original grant of service connection after 
World War II was expanded to eventually include organic brain 
syndrome.  A rating decision in March 1947 granted service 
connection for a healed, incomplete fracture of the skull, no 
residual shown.  A rating decision in April 1949 
characterized the disability as incomplete fracture of the 
skull with severe anxiety state.  A rating decision in 
February 1951 characterized the disability as traumatic 
encephalopathy with anxiety neurosis and impaired vision.  A 
rating decision in October 1955 characterized the disability 
as moderate anxiety reaction.  A rating decision in November 
1960 characterized the disability as reactive depression.  
Finally, a rating decision in October 1995 characterized the 
disability as organic brain syndrome with history of skull 
fracture and major depression.

The characterization of the veteran's disability in February 
1951 was made after an electroencephalogram (EEG) and a 
neurological examination.  The EEG was performed in October 
1950 after the veteran complained of headaches in the crown 
of his head.  The EEG impression was that the study was 
borderline normal, with a fast trend thought to be due to 
psychopathy or barbiturates; a right prefrontal focal trend 
was found to probably indicate right-handed type of cerebral 
dominance.  The relationship of the findings to the veteran's 
alleged trauma was reported to depend on neurological 
findings at that time.  At a VA examination in January 1951, 
the EEG and examination findings did not indicate central 
nervous system damage.  The veteran's headaches were presumed 
to be psychogenic and associated with anxiety reaction.  

The diagnosis of organic brain syndrome was first made in 
June 1992, when the veteran's memory was noted to be markedly 
impaired.  At a VA examination in May 1995, diagnoses 
included chronic organic brain syndrome secondary to trauma 
and to vascular disease.  

Upon review of the record, the Board finds that it would be 
helpful if the physician who signed the death certificate 
clarified the cause or causes of death, and to have the 
opinion of a neurologist on the issue of the relationship, if 
any, between the veteran's service-connected disability and 
his cause(s) of death.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  The requirement to show that 
the proximate cause of the additional disability or death was 
fault on VA's part or an event which was not reasonably 
foreseeable was added to the statute by amendments made by 
Public Law 104-204 and applies to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after 
October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the appellant filed her claim after October 1, 
1997, the amendments to the law apply in this case.

Upon review of the testimony of the witnesses at the personal 
hearing in December 1998, it is unclear whether the appellant 
is actually contending that the veteran's death was a result 
of VA medical treatment.  In any event, under the VCAA, the 
Board will obtain an opinion from a neurologist as to the 
relationship, if any, between the veteran's death and VA 
treatment.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the VA 
Medical Center, Dallas, Texas, the chart 
of the veteran's admission from January 
27, 1998, to February [redacted], 1998, and 
associate it with the claims file.  

2.  The RO should write to Susan Fesmire, 
M.D., 4500 South Lancaster Road, Dallas, 
Texas, 75216, and request that she state 
whether the veteran died of an anoxic 
brain injury due to or as a likely 
consequence of cardiopulmonary arrest or 
as a result of cardiopulmonary arrest due 
to or as a likely consequence of an 
anoxic brain injury.  

3.  The RO should then refer the 
veteran's claims file to a specialist in 
neurology and request that he or she 
review the veteran's service medical 
records and postservice medical records, 
including the chart of his final VA 
hospital admission.  The reviewer should 
offer an opinion on the following 
questions:  Is it at least as likely as 
not (a 50 percent or more likelihood) 
that organic brain syndrome and/or any 
encephalopathy due to residuals of a 
skull fracture caused or substantially or 
materially contributed to the veteran's 
death?  Was the veteran's death in any 
way the result of the treatment which he 
received during his final VA 
hospitalization from January 27, 1998, to 
February [redacted], 1998?  A rationale for the 
opinions expressed should be provided. 

Following completion of these actions, the RO should review 
the evidence to determine whether the appellant's claims may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she is further notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 


